IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CARLETTE SUMPTER,                          )
                                           )
      Plaintiff,                           )
                                           )
            v.                             )     C.A. No. N22C-06-035 FWW
                                           )
FOOD LION, LLC,                            )
                                           )
      Defendant.                           )

                           Submitted: July 20, 2022
                           Decided: August 1, 2022

              Upon Defendant Food Lion, LLC’s Motion to Dismiss,
                                 DENIED.

                                   ORDER




Carlette Sumpter, 1204 Terra Hill, Apt. 2B, Wilmington, DE 19809, Plaintiff, pro
se.

William A. Crawford, Esquire, and Oleh V. Bilynsky, Esquire, FRANKLIN &
PROKOPIK, 500 Creek View Road, Suite 502, Newark, Delaware 19711, Attorneys
for Defendant Food Lion, LLC.


WHARTON, J.
      This 1st day of August 2022, upon consideration of Defendant Food Lion,

LLC’s (“Food Lion”) Motion to Dismiss,1 the response of Plaintiff Carlette Sumpter

(“Sumpter”),2 and the record in this case, it appears to the Court:

      1.     Sumpter brings this action alleging she was injured on June 7, 2020

when she slipped on a piece of loose fruit on the floor of a Food Lion store.3

      2.     Food Lion moves to dismiss on statute of limitation grounds, arguing

that the Complaint was filed on June 9, 2022, outside of the two-year statute of

limitations for personal injury claims under 10 Del. C. § 8119.4

      3.     Sumpter responds contending that she actually hand-filed the

Complaint with the Prothonotary on June 6th.

      4.     A motion to dismiss for failure to state a claim pursuant to Superior

Court Rule 12(b)(6) will not be granted if the “plaintiff may recover under any

reasonably conceivable set of circumstances susceptible of proof under the

complaint.”5 The Court's review is limited to the well-pled allegations in the

complaint.6 In ruling on a 12(b)(6) motion, the Court “must draw all reasonable




1
  D.I. 8.
2
  D.I. 11.
3
  Compl., D.I. 1.
4
  D.I. 8.
5
  Browne v. Robb, 583 A.2d 949, 950 (Del. 1990).
6
  Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005).

                                          2
factual inferences in favor of the party opposing the motion.”7          Dismissal is

warranted “only if it appears with reasonable certainty that the plaintiff could not

prove any set of facts that would entitle him to relief.”8

       5.    It seems the confusion here lies with the date state stamp on the

Complaint. It states that the Complaint was e-filed on June 9th.9 However, a Case

History Search on File & ServeXpress reveals that the Complaint actually was filed

on June 6th, within the statute of limitations. It appears that there was a delay

between when Sumpter hand-filed the Complaint with the Prothonotary and when

that office was posted it on File&ServeXpress.

       THEREFORE, because the Complaint was filed within the statute of

limitations, Food Lion, LLC’s Motion to Dismiss is DENIED.

IT IS SO ORDERED.


                                                             /s/ Ferris W. Wharton
                                                              Ferris W. Wharton, J.




7
  Id.
8
  Id.
9
  D.I. 1.

                                           3